Name: Council Regulation (EEC) No 3416/90 of 27 November 1990 on the introduction of Community aid for the consumption of olive oil in Spain and Portugal
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  economic policy;  consumption
 Date Published: nan

 No L 330/6 Official Journal of the European Communities 29 . 11 . 90 COUNCIL REGULATION (EEC) No 3416/90 of 27 November 1990 on the introduction of Community aid for the consumption of olive oil in Spain and Portugal common level of aid must be applied in these two Member States from that date, so that the same price is paid by consumers throughout the Community, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 89 (1 ) and 234 (2) thereof, HAS ADOPTED THIS REGULATION : Article 1 Community aid for the consumption of olive oil shall be introduced in Spain and Portugal from 1 January 1991 , save for transitional measures taken under Articles 90 and 257 of the Act of Accession . The amount of the aid shall be ECU 43 per 100 kilo ­ grams in Spain and ECU 48 per 100 kilograms in Portugal. Subject to the transitional provisions referred to in the first paragraph, these amounts shall apply from 1 January to 31 October 1991 . Article 2 1 . At the beginning of the 1991 /92, 1992/93 and 1993/94 marketing years, the amount of the aid appli ­ cable in Spain and Portugal shall be aligned on the common aid level applicable for the marketing year in question in stages, by one-quarter, one-third and one-half of the difference between each of these amounts and the common aid level. 2. The common aid level shall be fully applied in Spain and Portugal from the 1994/95 marketing year. Having regard to the proposal from the Commission, Whereas Articles 95 ( 1 ) and 293 (1 ) of the Act of Acces ­ sion provide that Community aid for the consumption of olive oil hereinafter called 'aid' is to be introduced in Spain and Portugal from 1 January 1991 , according to a timetable to be determined, to the extent necessary to reach the common level at the end of the period of appli ­ cation of the transitional measures ; whereas it is therefore necessary to fix the amount of the aid applicable in Spain and Portugal from 1 January 1991 and the timetable for bringing this amount into line with the common level of aid ; whereas transitional measures may, however, prove necessary for a limited period, to avoid major upheavals on the olive oil market in the two Member States concerned and to take account of transitional measures adopted for sunflower seed ; Whereas, to avoid a fall in olive oil consumption in Spain and Portugal following the end of the standstill period, it is necessary to introduce the aid in these two Member States at a level allowing the price ratio between olive oil and competing oils to be adjusted gradually ; Whereas Article 4 of Council Regulation No 136/66/EEC of the Council of 22 September 1966 on the establish ­ ment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), provides that the representative market price may be adjusted under certain circumstances during the marketing year, thereby entailing an adjustment of aid ; whereas, in this case, the aid levels applicable in Spain and Portugal must be adapted to take account of this price adjustment ; Whereas the alignment of the intervention price in Spain and Portugal on the common price is to be completed from the 1994/95 marketing year ; whereas, therefore, the Article 3 Where the representative market price is adjusted during the marketing year, the amount of aid applicable in Spain and Portugal shall be adapted in accordance with the procedure laid down in Article 38 of Regulation No 136/ 66/EEC, to take account of the adjustment to the said price. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No 172, 30. 9 . 1966, p. 3025/66. 0 OJ No L 280, 29 . 9 . 1989, p. 2. 29 . 11 . 90 Official Journal of the European Communities No L 330/7 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 November 1990 . For the Council The President V. SACCOMANDI